Citation Nr: 1021612	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969, to include service in the Republic of Vietnam during 
the Vietnam Era.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a January 2006 rating decision, in 
which the RO, in pertinent part, denied service connection on 
the basis of no clinical diagnosis of glaucoma.

In March 2008, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the St. 
Louis, Missouri RO.  A transcript of that hearing is 
associated with the claims file.

In a November 2008 decision, the Board affirmed the denial of 
service connection for glaucoma, to include as secondary to 
service-connected diabetes mellitus, type II.  The Veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  By an Order dated in November 
2009, the Court granted the parties' Joint Motion for an 
Order Vacating the Board Decision and Incorporating the Terms 
of This Remand (joint motion) and remanded the appeal to the 
Board for action consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Veteran currently is service-connected for posttraumatic 
stress disorder (PTSD) and for diabetes mellitus, type II, 
due to his service in Vietnam during the Vietnam Era.  Under 
38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2009).  Such 
permits a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During his Travel Board hearing, the Veteran testified that 
his eye surgeon at the Marion Eye Center told him that his 
diabetes was a major contributing factor to this glaucoma.  
In March 2008, he also submitted medical treatise evidence at 
least suggesting an association between the two disorders.  
Therefore, the parties agreed that, on remand, the Veteran 
should be scheduled for an examination to obtain an opinion 
addressing whether his glaucoma is caused, or aggravated, by 
his service-connected diabetes mellitus.

Prior to arranging for the Veteran to undergo examination, VA 
should obtain and associate with the claims file all 
outstanding VA treatment records.  The claims file contains 
medical records from Marion, Illinois VA Medical Center 
(VAMC) up to February 9, 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, VA must obtain all outstanding treatment records from 
the above VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 (2009) as regards requesting records from 
Federal facilities.

In a February 2007 statement R. K., O. D., F.A.A.O, his eye 
surgeon indicated that the Veteran was diagnosed with 
glaucoma in both eyes with intraocular pressures of 25 and 26 
in the right and left eyes, respectively, and that SLT laser 
was performed in both eyes and now the pressures are 
controlled.  The claims file contains records for this 
physician dated from November 24, 2004 to September 29, 2005.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, on remand, the Veteran should be asked to 
sign a release of records from the Marion Eye Center, since 
September 29, 2005. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Marion, Illinois VAMC, 
since February 9, 2006.  All records 
and/or responses received should be 
associated with the claims file.  

2.  Send a letter to the Veteran and his 
representative, requesting that the 
Veteran provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional 
medical records pertaining to his claim 
that are not currently of record, in 
particular outstanding copies of the 
Veteran's medical records from the Marion 
Eye Center, since September 24, 2009.  
The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo a VA examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies, deemed necessary, should be 
accomplished and all clinical findings 
should be reported in detail.

Based on a review of the claims file and 
the results of the examination, the 
examiner should render an opinion with 
respect to the following questions: (1) 
Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's glaucoma had its onset during 
service; or, was such a disorder caused 
by any incident or event that occurred 
during service?  (2) Is it at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's diabetes 
mellitus type II is the cause of his 
currently diagnosed glaucoma?  (3) Is it 
at least as likely as not (a 50 percent 
or greater probability) that the 
Veteran's PTSD is the cause of his 
currently diagnosed glaucoma?  (4)  Is it 
at least as likely as not (a 50 percent 
or greater probability) that the 
Veteran's diabetes mellitus type II 
caused a worsening of his currently 
diagnosed glaucoma beyond the natural 
progress of the glaucoma?  (5).  Is it at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
PTSD caused a worsening of his currently 
diagnosed glaucoma beyond the natural 
progress of the glaucoma?

A complete rationale should be provided 
for any opinion given.  If any requested 
opinion cannot be given, the examiner 
should state the reason(s) why.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response.  Then, return the claims 
file to the Board for further appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


